DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
With respect to claim 5, the closest prior art Hagiwara et al. (USPAT 5790232) in view of Gupta et al. (PGPUB 20030086056), fails to disclose in combination with all of the other elements of the claim wherein the back surface of the lens is modified according to CS=OS+A(MS-OS), wherein CS is a sagittal height of the combined back surface, OS is the sagittal height of the back surface of the original lens shape, MS is the sagittal height of the back surface of the modified lens shape and A is a value in a range of 0 < A < 1 . Modification of Hagiwara in view of Gupta to include adjustment of the back surface within the range required by the value of ‘A’ and the expression above would require fundamentally changing the process by which the ophthalmic lens of Hagiwara in view of Gupta is produced. A ratio of the difference between the original lens and a modified lens shape being variably controlled by coefficient in the specified range would alter the focal length of the system substantially. One having ordinary skill would require a substantial amount of time without the guarantee of success to find lens curvatures that reduce a thickness of the lens while also providing the required ophthalmic correction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872